Citation Nr: 1119916	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-16 471	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to June 1963.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2007 rating action that denied service connection for PTSD.

In June 2007, the Veteran testified at a hearing before a decision review officer at the RO.

In February 2009, the Veteran and her sister at the RO testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in Washington, D.C.

By decision of November 2009, the Board denied service connection for PTSD.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By June 2010 Order, the Court vacated the November 2009 Board decision, and remanded the case to the Board for proceedings consistent with a June 2010 Joint Motion for Remand of the appellant and the VA Secretary.

By decision of October 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

In February 2011, the Veteran and her sister at the RO testified at a Board videoconference hearing before the undersigned VLJ in Washington, D.C.

The appeal is again REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the VCAA, and the Court's Order, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

Numerous VA medical records contain various notations, assessments, impressions, and diagnoses including anxiety, depression, a bipolar disorder, PTSD, and cocaine and alcohol dependence.  In October 2010, J. M., Ph.D., diagnosed chronic, severe PTSD due to military sexual assault; a recurrent, moderate major depressive disorder; a bipolar disorder; and a dissociative disorder, and opined that the Veteran's primary diagnosis was PTSD, and that it was at least as likely as not that the sexual trauma that she experienced in military service was so traumatic that she was psychotic when she returned home from service.     

In February 2011 written argument, the veteran's attorney expanded the issue on appeal to include a psychotic disorder, based on Dr. J. M.'s October 2010 medical opinion that the Veteran was suffering from a psychosis at the time of discharge from service.

The VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence, and applying all relevant laws and regulations.  Moody v. Principi, 360 F. 3d 1306, 1310 (Fed. Cir. 2004).  The VA has a duty to address all theories of entitlement that are raised by an appellant or the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  The scope of a psychiatric disability claim includes any psychiatric disability that may be reasonably encompassed by a veteran's description of a claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  (Although a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis.  Reasonably, an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.)    

In this case, the RO, by rating action of January 2007, denied service connection for PTSD.  However, the RO has not adjudicated the broader claim for service connection for an acquired psychiatric disorder other than PTSD, which is inextricably intertwined with the claim for service connection for PTSD.  Under the circumstances, the Board finds that the RO should adjudicate the claim for an acquired psychiatric disorder other than PTSD prior to an appellate decision on the claim for service connection for PTSD.

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).  

In adjudicating claims for service connection for PTSD involving an inservice personal assault, after-the-fact medical examinations may corroborate the occurrence of a noncombat inservice stressor.  See Patton v. West, 12 Vet. App. 272, 279-80 (1999) (holding that the Moreau v. Brown, 9 Vet. App. 389 (1996) prohibition from using medical opinions to prove that a stressor occurred was limited to PTSD claims other than those arising from personal assault). 

Under the circumstances, the Board finds that this case must be remanded to the RO to afford the appellant a VA psychiatric examination to determine the etiology of any current acquired psychiatric disorder, to include PTSD, and its relationship, if any, to her military service or any incident thereof, including claimed sexual assault.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of her claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to her by the pertinent VA medical facility.    
 
The record also reflects that outstanding VA medical records should be obtained prior to the new VA examination.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board finds that copies of the complete records of all mental hygiene and social work treatment and evaluation of the Veteran at the Milwaukee, Wisconsin VA Medical Center (VAMC) from March 2008 to the present time should be obtained and associated with the claims folder.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO for the following action:

1.  The RO should obtain copies of the complete records of all mental hygiene and social work treatment and evaluation of the Veteran at the Milwaukee, Wisconsin VAMC from March 2008 to the present time.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any and all acquired psychiatric disorders, to include PTSD, and their relationship, if any, to military service and any incident thereof, including claimed sexual assault.  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should review the service and post-service records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any current acquired psychiatric disorder, to include PTSD, had its onset in military service, or is otherwise related to any incident thereof, including claimed sexual assault.  

In reaching his opinion, the doctor should review and address the service and post-service records, to include Dr. J. M.'s October 2010 psychological examination report.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should (a) adjudicate the claim for service connection for an acquired psychiatric disorder other than PTSD, and (b) readjudicate the claim for service connection for PTSD in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  If service connection for an acquired psychiatric disorder other than PTSD is denied, the RO should notify the appellant and her attorney of her appellate rights and the requirement to file a timely Notice of Disagreement; issue a Statement of the Case (SOC), as appropriate; and notify the appellant of the requirement to file a timely Substantive Appeal.  If service connection for PTSD on appeal remains denied, the RO must furnish the appellant and her attorney an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of appeal.  38 C.F.R. § 20.1100(b) (2010).

